                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MICHIGAN

THOMAS WILKES, individually and
on behalf of others similarly situated,
                                                        Case No. 1:20-cv-354
       Plaintiffs,
v.                                                      Hon. Janet T. Neff

CITIZENS INSURANCE COMPANY
OF THE MIDWEST, as Indiana corporation,

                       Defendants.


Nick Suciu III (P72052)                              Lori McAllister (P39501)
BARBAT MANSOUR SUCIU &                               DYKEMA GOSSETT PLLC
TOMINA, PLLC                                         Attorneys for Defendant
Attorney for Plaintiff                               201 Townsend St., Suite 900
6905 Telegraph Rd, Ste. 115                          Lansing, MI 48933
Bloomfield Hills, MI 48301                           Telephone: (517) 374-9150
Telephone: (313) 303-3472                            lmcallister@dykema.com
nicksuciu@bmslawyers.com



                             NOTICE OF PENDING DISMISSAL

       The parties, through their undersigned counsel, hereby give notice that the parties intend

to stipulate to dismiss this action without prejudice on or before Friday, July 17, 2020.




/s/ Nick Suciu (w/permission)                        /s/ Lori McAllister
Nick Suciu III (P72052)                              Lori McAllister (P39501)
BARBAT MANSOUR SUCIU & TOMINA,                       DYKEMA GOSSETT PLLC
PLLC                                                 Attorneys for Defendant
Attorney for Plaintiff                               201 Townsend St., Suite 900
6905 Telegraph Rd, Ste. 115                          Lansing, MI 48933
Bloomfield Hills, MI 48301                           Telephone: (517) 374-9150
Telephone: (313) 303-3472                            lmcallister@dykema.com
nicksuciu@bmslawyers.com

Dated: July 14, 2020                                 Dated: July 14, 2020
